 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROE, a minor, by and through her                    Case No.: 19-CV-1966-CAB-BGS
     Guardian ad Litem, JUSTIN SLAGLE,
12
                                        Plaintiff,       ORDER GRANTING IN PART AND
13                                                       DENYING IN PART DEFENDANTS’
     v.                                                  MOTION TO DISMISS AND STRIKE
14
                                                         PLAINTIFF’S COMPLAINT
     GROSSMONT UNION HIGH SCHOOL
15
     DISTRICT et al.,
                                                         [Doc. No. 15]
16                                   Defendants.
17
18
19         This matter comes before the Court on a motion to dismiss and strike Plaintiff’s
20   complaint filed by Defendants Grossmont Union High School District, April Baker, Josh
21   Reiderer, Robin Ballarin, and Michael Falcomer (collectively “Defendants”). [Doc. No.
22   15.] The motion has been fully briefed, and the Court deems it suitable for determination
23   on the papers submitted and without oral argument. See S.D. Cal. CivLR 7.1(d)(1). For
24   the reasons set forth below, Defendants’ motion is granted in part and denied in part.
25         I.     BACKGROUND
26         Plaintiff Roe, a minor and freshman at West Hills High School in Santee, California,
27   by and through her Guardian ad Litem, Justin Slagle, alleges that on January 30, 2018, she
28   was the victim of a gender-based sexual assault and battery committed by Defendant John

                                                     1
                                                                              19-CV-1966-CAB-BGS
 1   Doe, also a minor at the same high school. [Doc. No. 1 at ¶ 17.] As alleged in the
 2   complaint, at the time of the incident, Defendant Grossmont Union High School District
 3   (“GUHSD”) and its school administrators Defendants Baker, Reiderer, and Ballarin,
 4   exercised substantial control over the high school campus and provided a lack of adequate
 5   and appropriate supervision. [Id. at ¶ 18–19.] Among other things, Plaintiff alleges
 6   Defendants failed to comply with its own policies and applicable law governing sexual
 7   harassment, failed to perform an unbiased investigation of the allegations against
 8   Defendant John Doe, failed to interview key witnesses, failed to investigate claims of
 9   Defendant John Doe’s prior dissemination of nude photos and videos to Plaintiff, and failed
10   to appropriately train its staff and administrators. [Id. at ¶ 20.] Further, Plaintiff alleges
11   Defendants’ investigation report concluded the sexual assault allegations were unfounded
12   when the investigation process was incomplete, one-sided, gender-biased and
13   discriminatory on its face. [Id. at ¶ 39.] While no restrictions were placed on Defendant
14   John Doe, Plaintiff had to transfer to Santana High School where she was subjected to a
15   continuing pattern of retaliation, discrimination, and harassment by students and Defendant
16   Falconer, a school administrator there. [Id. at ¶ 44.]
17         Plaintiff filed her complaint on October 10, 2019, against Defendants Grossmont
18   Union High School District, April Baker, Josh Reiderer, Robin Ballarin, Michael
19   Falcomer, John Doe, and Heidi and Garret Grosch, alleging: (1) Violation of Title IX, 20
20   U.S.C. § 1681, et seq.; (2) Violation of California Education Code § 200, et seq.; (3)
21   Negligent Failure to Perform Mandatory Duties, California Government Code §§ 815.6,
22   820; (4) Violation of Constitutional Rights, 42 U.S.C. § 1983; (5) Violation of Unruh Civil
23   Rights Act, California Civil Code § 51, et seq.; (6) Sexual Battery; and (7) Vicarious
24   Liability, California Civil Code § 1714.1.
25         On January 24, 2020, Defendants GUHSD, April Baker, Josh Reiderer, Robin
26   Ballarin, and Michael Falcomer moved to dismiss and partially strike Plaintiff’s complaint.
27   [Doc. No. 15.]
28

                                                   2
                                                                                19-CV-1966-CAB-BGS
 1         II.    LEGAL STANDARDS
 2                A. Motion to Strike
 3         Under Federal Rule of Civil Procedure12(f), the Court “may strike from a pleading
 4   . . . any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).
 5   A 12(f) motion to strike functions “to avoid the expenditure of time and money that must
 6   arise from litigating spurious issues by dispensing with those issues prior to trial.”
 7   Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (internal quotation
 8   marks and citations omitted). Such motions, however, “are generally disfavored because
 9   they are often used as delaying tactics and because of the limited importance of pleadings
10   in federal practice.” Gottesman v. Santana, 263 F. Supp. 3d 1034, 1307 (S.D. Cal. 2017).
11   In ruling on a motion to strike, the Court “must view the pleading under attack in the light
12   most favorable to the pleader.” Id. Matter is “immaterial” if it “has no essential or
13   important relationship to the claim for relief or the defenses being plead.” Fantasy, Inc. v.
14   Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on other grounds by Fogerty v.
15   Fantasy, Inc., 510 U.S. 517 (1994).
16                B. Motion to Dismiss
17         Under Rule 12(b)(6), a party may bring a motion to dismiss based on the failure to
18   state a claim upon which relief may be granted. A Rule 12(b)(6) motion challenges the
19   sufficiency of a complaint as failing to allege “enough facts to state a claim to relief that is
20   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). For purposes
21   of ruling on a Rule 12(b)(6) motion, the court “accept[s] factual allegations in the complaint
22   as true and construe[s] the pleadings in the light most favorable to the non-moving party.”
23   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
24         Even under the liberal pleading standard of Rule 8(a)(2), which requires only that a
25   party make “a short and plain statement of the claim showing that the pleader is entitled to
26   relief,” a “pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the
27   elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
28   (quoting Twombly, 550 U.S. at 555). “[C]onclusory allegations of law and unwarranted

                                                    3
                                                                                  19-CV-1966-CAB-BGS
 1   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d
 2   1179, 1183 (9th Cir. 2004); see also Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)
 3   (“[A]llegations in a complaint or counterclaim may not simply recite the elements of a
 4   cause of action, but must contain sufficient allegations of underlying facts to give fair
 5   notice and to enable the opposing party to defend itself effectively.”). “Determining
 6   whether a complaint states a plausible claim for relief . . . [is] a context-specific task that
 7   requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,
 8   556 U.S. at 679.
 9         III.   DISCUSSION
10         Defendants move to partially strike Plaintiff’s third cause of action for negligent
11   failure to perform mandatory duties, move to dismiss Plaintiff’s fourth cause of action for
12   violation of constitutional rights, and move to dismiss Plaintiff’s fifth cause of action for
13   violation of California’s Unruh Act. [Doc. No. 15.]
14                A. Negligent Failure to Perform Mandatory Duties in the Supervision
15                    and Training of Students
16         Defendants seek to strike a portion of Plaintiff’s third cause of action, specifically
17   identifying paragraphs 94–95 of the complaint. [Doc. No. 15-1 at 11–12.] Plaintiff’s third
18   cause of action consists of three separate theories of negligence: 1) failure to supervise
19   students; 2) failure to train staff; and 3) failure to train students. Defendants seek to strike
20   the third theory of failure to train students contending that no such duty exists under Title
21   IX or the California Education Code. Plaintiff argues that California Education Code
22   Sections 200 and 201 when read together creates this mandatory duty.
23         Plaintiff’s third cause of action for negligence is brought under California
24   Government Code Sections 815.6 and 820. Section 815.6 has three distinct requirements
25   which “must be met before governmental entity liability may be imposed . . . : (1) an
26   enactment must impose a mandatory duty; (2) the enactment must be meant to protect
27   against the kind of risk of injury suffered by the party asserting section 815.6 as a basis for
28   liability; and (3) breach of the mandatory duty must be a proximate cause of the injury

                                                    4
                                                                                  19-CV-1966-CAB-BGS
 1   suffered.” San Mateo Union High Sch. Dist. v. Cty. of San Mateo, 213 Cal. App. 4th 418,
 2   428 (2013). “The first requirement, which is ultimately dispositive here, is that the
 3   enactment at issue be obligatory, rather than merely discretionary or permissive, in its
 4   directions to the public entity; it must require, rather than merely authorize or permit, that
 5   a particular action be taken or not taken.” Id. at 428. “Whether a particular statute is
 6   intended to impose a mandatory duty, rather than a mere obligation to perform a
 7   discretionary function, is a question of statutory interpretation for the courts.” Id. at 428–
 8   29.
 9         While the dividing line between a discretionary and mandatory duty is not always
10   definitive, the California Supreme Court has articulated “rigid requirements for imposition
11   of governmental liability under Government Code section 815.6.” Ellerbee v. County of
12   Los Angeles, 187 Cal. App. 4th 1206, 1215 (2010). “An enactment creates a mandatory
13   duty if it requires a public agency to take a particular action. An enactment does not create
14   a mandatory duty if it merely recites legislative goals and policies that must be
15   implemented through a public agency’s exercise of discretion.” Lockhart v. County of Los
16   Angeles, 155 Cal. App. 4th 289, 308 (2007) (internal citation omitted). “Courts have
17   construed this first prong rather strictly, finding a mandatory duty only if the enactment
18   ‘affirmatively imposes the duty and provides implementing guidelines.’” Guzman v.
19   County of Monterey, 46 Cal. 4th 887, 898 (2009) (internal citation omitted).
20         Plaintiff alleges that her third cause of action incorporates by reference California
21   Education Code Section 200 et seq., which creates a mandatory affirmative duty for
22   California public schools to address all aspects of discrimination, bias, and retaliation.
23   California Education Code Section 200 states that it is “the policy of the State of California
24   to afford all persons in public schools, regardless of their disability, gender, gender identity,
25   gender expression, nationality, race or ethnicity, religion, sexual orientation . . . equal rights
26   and opportunities in the education institutions of the state.” Cal. Educ. Code § 200. In the
27   same chapter, the Legislature declares that “all pupils have the right to participate fully in
28   the educational process, free from discrimination and harassment.” Cal. Educ. Code §

                                                     5
                                                                                    19-CV-1966-CAB-BGS
 1   201(a). Further, it states, “It is the intent of the Legislature that each public school
 2   undertake educational activities to counter discriminatory incidents on school grounds and,
 3   within constitutional bounds, to minimize and eliminate a hostile environment on school
 4   grounds that impairs the access of pupils to equal educational opportunity.” Cal. Educ.
 5   Code § 201(f). It also states, “There is an urgent need to teach and inform pupils in the
 6   public schools about their rights, as guaranteed by the federal and state constitutions, in
 7   order to increase pupils’ awareness and understanding of their rights and the rights of
 8   others, with the intention of promoting tolerance and sensitivity in public schools and in
 9   society as a means of responding to potential harassment and hate violence.”
10         Here, the Court finds Plaintiff’s interpretation of a mandatory duty to train students
11   attenuated by the statutory language.       While the California Education Code recites
12   legislative intent and highlights an urgent need to prevent and respond to the growing acts
13   of hate violence and bias-related incidents at public schools, and to teach and inform pupils
14   about their rights, there is no obligation created.       The statutory language does not
15   affirmatively impose a mandatory duty, nor does it provide any implementing guidelines,
16   with respect to the training of students which is at issue here. Plaintiff therefore has failed
17   to demonstrate an enactment imposes a mandatory duty to train students for a claim of
18   negligence under Government Code Section 815.6. Accordingly, Defendants’ motion to
19   partially strike Plaintiff’s third cause of action for negligence under a theory of failure to
20   train students is GRANTED.
21                  B. Violation of Constitutional Rights Pursuant to 42 U.S.C. § 1983
22         Defendants contend Plaintiff’s fourth cause of action fails because Plaintiff failed to
23   allege the violation of any rights guaranteed by the federal Constitution or statutes. [Doc.
24   No. 15-1 at 8–11.] Plaintiff contends that while she does not affirmatively state she is
25   seeking Section 1983 relief under the Equal Protection Clause of the Fourteenth
26   Amendment, her complaint includes substantive allegations that she is a member of an
27   identifiable class for purposes of equal protection based on her sex and perceived sexual
28   orientation.

                                                    6
                                                                                 19-CV-1966-CAB-BGS
 1         The Fourteenth Amendment provides that “[n]o state shall . . . deny to any person
 2   within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. The
 3   Equal Protection Clause “is essentially a direction that all persons similarly situated should
 4   be treated alike.” Green v. City of Tucson, 340 F.3d 891, 896 (9th Cir. 2003) (internal
 5   citation omitted). “To establish a § 1983 equal protection violation, the plaintiff[ ] must
 6   show that the defendants, acting under color of state law, discriminated against [her] as [a]
 7   member[ ] of an identifiable class and that the discrimination was intentional.” Flores v.
 8   Morgan Hill Unified Sch. Dist., 324 F.3d 1130, 1134 (9th Cir. 2003). Sexual orientation
 9   is an identifiable class for equal protection purposes. See Flores, 324 F.3d at 1137 (sexual
10   orientation is an identifiable class for equal protection purposes). School officials are
11   prohibited from intentionally treating students disparately on the basis of their protected
12   status. See Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 740 (9th Cir. 2000). The
13   Ninth Circuit has “held that § 1983 claims based on Equal Protection violations must plead
14   intentional unlawful discrimination or allege facts that are at least susceptible of an
15   inference of discriminatory intent.” Monteiro v. Tempe Union High Sch. Dist., 158 F.3d
16   1022, 1026 (9th Cir. 1998).
17         Here, Plaintiff alleges acts of discrimination based on her sexual orientation and
18   gender identity after a sexual assault incident on campus and alleges that each individual
19   Defendant administrators’ actions were taken under color of state law in the course of their
20   employment. [Doc. No. 1 at ¶¶ 7–10, 12.] The crux of Plaintiff’s allegations is that
21   Defendants failed to perform an unbiased investigation of the sexual assault allegations
22   against Defendant John Doe. [Id. at ¶ 20.] Among other things, Plaintiff alleges that she
23   discussed the prior events leading up to the incident with the Defendants, Defendants failed
24   to follow their own policy of implementing interim measures for victims of sexual assault,
25   placed no restrictions on Defendant John Doe, the investigation was one-sided and gender-
26   biased, several witnesses were never questioned prior to the report, and Defendants were
27   deliberately indifferent by making biased, sexually-oriented, gender-biased statements in
28   their report. [Id. at ¶¶ 31, 34, 35, 38, 39, 41, 65.]

                                                     7
                                                                                19-CV-1966-CAB-BGS
 1         Defendants’ citation to cases discussing adequate evidence on the record for similar
 2   claims to survive at the motion for summary judgment stage is inapposite. Plaintiff
 3   incorporated the above allegations and others into her fourth cause of action for violation
 4   of constitutional rights and at this stage the allegations are enough to plead a cognizable
 5   equal protection claim as they are “at least susceptible of an inference of discriminatory
 6   intent.” Monteiro, 158 F.3d at 1026; see also Walsh v. Tehachapi Unified Sch. Dist., 827
 7   F. Supp. 2d 1107, 1117 (E.D. Cal. 2011) (“To plead a cognizable equal protection claim,
 8   [Plaintiff] must simply allege facts that plausibly show that [Plaintiff] was discriminated
 9   against as a member of an identifiable class”) (citing Flores, 324 F.3d at 1135).
10   Accordingly, Defendants’ motion to dismiss Plaintiff’s fourth cause of action for violation
11   of constitutional rights is DENIED.
12                C. Violation of California’s Unruh Act
13         Defendants contend Plaintiff’s fifth cause of action fails because Plaintiff has not
14   demonstrated that the District is a business establishment under the Unruh Act. [Doc. No.
15   15-1 at 12–17.] Plaintiff contends that every California district court to reach this question
16   has answered that public schools constitute business establishments within the meaning of
17   the Unruh Act.
18         The Unruh Act guarantees all persons in California, regardless of sex or disability,
19   “the full and equal accommodations, advantages, facilities, privileges, or services in all
20   business establishment of every kind whatsoever.” Cal. Civ. Code § 51(b). While the
21   California Supreme Court has not definitively said whether the Unruh Act applies to public
22   schools, it has explained that the term “business establishment” should be construed “in
23   the broadest sense reasonably possible.” Ibister v. Boys’ Club of Santa Cruz, Inc., 40 Cal.
24   3d 72, 78 (1985) (quotation and citation omitted).          The Unruh Act applies to an
25   organization that is “classically ‘public’ in its operation,” namely one that “opens its . . .
26   doors to the entire youthful population” of a city, or a “broad segment of the population,”
27   with “no attempt to select or restrict membership or access on the basis of personal,
28   cultural, or religious affinity, as private clubs might do.” Id. at 81, 84 (emphasis omitted).

                                                   8
                                                                                19-CV-1966-CAB-BGS
 1         California courts have applied the Unruh Act not just to for-profit commercial
 2   establishments but also to nonprofit institutions. See, e.g., Warfield v. Peninsula Golf &
 3   Country Club, 10 Cal. 4th 594, 619-20 (1995); O’Connor v. Village Green Owners Assn.,
 4   33 Cal. 3d 790, 796 (1983) (“Nothing in the language or history of its enactment calls for
 5   excluding an organization from its scope simply because it is a nonprofit.”). But the Unruh
 6   Act generally does not apply to a private social club, such as a private, religious school that
 7   is “an expressive social organization whose primary function is the inculcation of values
 8   in its youth members,” and whose admission policies are “effectively selective and based
 9   on these values.” Doe v. California Lutheran High School Assn., 170 Cal. App. 4th 828,
10   838 (2009) (quoting Curran v. Mt. Diablo Council of the Boy Scouts, 17 Cal. 4th 670, 699
11   (1998)). Like the Americans with Disabilities Act, the Unruh Act is concerned with equal
12   access to places of public accommodation. See Disabled Rights Action Comm. v. Las
13   Vegas Events, Inc., 375 F.3d 861, 872 (9th Cir. 2004); Warfield, 10 Cal. 4th at 598.
14         Defendants contend the Unruh Act requires a stricter reading of “business
15   establishment” and GUHSD was not operating here as a “commercial establishment” for
16   the Unruh Act to apply. The Court finds the reasoning in the overwhelming authority
17   holding that public schools can constitute business establishments persuasive. There is no
18   dispute that GUHSD is classically public in nature, open to a broad segment of the
19   population, and does not attempt to restrict membership in the way private institutions do,
20   if at all. Consequently, in keeping with the California Supreme Court’s instruction that
21   “business establishment” should be construed in the broadest sense reasonably possible,
22   GUHSD can be held liable under the Unruh Act. See Z. T. by & through Hunter v. Santa
23   Rosa City Sch., No. 17-CV-01452-WHA, 2017 WL 4418864, at *6 (N.D. Cal. Oct. 5, 2017)
24   (and cases cited therein).       This conclusion also squares with the ADA, which
25   unquestionably applies to public schools. See Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743,
26   749 (2017); see also K.M. ex rel. Bright v. Tustin Unified Sch. Dist., 725 F.3d 1088, 1094
27   n.1 (9th Cir. 2013) (“[A] violation of the ADA is, per se, a violation of the Unruh Act.”)
28   (quotation omitted). Accordingly, Defendants’ motion to dismiss Plaintiff’s fifth cause of

                                                    9
                                                                                 19-CV-1966-CAB-BGS
 1   action for violation of California’s Unruh Act is DENIED.
 2         IV.   CONCLUSION
 3         For the reasons set forth above, Defendants’ motion to dismiss and strike the
 4   complaint is GRANTED in part and DENIED in part. Accordingly, it is hereby
 5   ORDERED as follows:
 6         1) Defendants’ motion to partially strike Plaintiff’s third cause of action is
 7            GRANTED;
 8         2) Plaintiff’s third cause of action for negligence under a theory of failure to train
 9            students is STRICKEN at paragraphs 94–95;
10         3) Defendants’ motion to dismiss on all other grounds is DENIED;
11         4) Defendants must answer Plaintiff’s complaint on or before March 20, 2020.
12         It is SO ORDERED.
13   Dated: March 6, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 10
                                                                               19-CV-1966-CAB-BGS
